    Case 2:20-cv-00574-MHT-CSC Document 5 Filed 03/31/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MR. STEVE CLIFF,           )
                           )
     Plaintiff,            )
                           )                 CIVIL ACTION NO.
     v.                    )                   2:20cv574-MHT
                           )                        (WO)
PRISON CAPTAIN OTIS SMITH, )
                           )
     Defendant.            )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The        United       States       Magistrate         Judge's

recommendation (Doc. 3) is adopted.

    (2) Plaintiff’s         motion    for   leave    to   proceed      in

forma pauperis (Doc. 2) is denied.

    (3) This lawsuit is dismissed without prejudice for

failure to pay the full filing and administrative fees

upon initiation of the case.

    No costs are taxed.
    Case 2:20-cv-00574-MHT-CSC Document 5 Filed 03/31/21 Page 2 of 2




    The clerk of the court is DIRECTED to enter this

document   on    the    civil     docket    as   a   final    judgment

pursuant   to   Rule    58   of    the   Federal     Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 31st day of March, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
